Citation Nr: 0820743	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  04-35 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a right ankle sprain.

2.  Whether new and material evidence to reopen a claim for 
service connection for a left ankle disability, as secondary 
to service-connected residuals of a right ankle sprain, has 
been received.

3.  Entitlement to service connection for a left ankle 
disability, to include as secondary to service-connected 
residuals of a right ankle sprain.

4.  Entitlement to a temporary total rating (TTR) for a left 
ankle disability, requiring convalescence following surgery 
performed in November 2005.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1980; 
prior to that period he served on active duty for an 
additional 2 years, 10 months and 26 days.

These matters came to the Board of Veterans' Appeals (Board) 
on appeal of April 2003 and June 2006 rating decisions issued 
by the RO.  In an April 2003 rating decision, the RO assigned 
a 20 percent rating for residuals of a right ankle sprain, 
effective July 15, 2002.  The veteran filed a notice of 
disagreement (NOD) with regard to the rating and the 
effective date assigned in May 2003; and the RO issued a 
statement of the case (SOC) in July 2004.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in September 2004.  In a January 2005 
Decision Review Officer (DRO) decision issued in February 
2005, the DRO, as requested by the appellant, made the 20 
percent rating for residuals of a right ankle sprain, 
effective October 24, 2001.  As the effective date issue was 
thus resolved, the RO issued supplemental SOCs (SSOCs) 
reflecting the continued denial of a higher rating for 
residuals of a right ankle sprain in January 2005 and 
November 2007.  

In a June 2006 rating decision, the RO, inter alia, 
determined that no new and material evidence to reopen the 
veteran's claim for secondary service connection for a left 
ankle disability (diagnosed as left talus osteochondral 
lesion and left sinus tarsi syndrome),had been received, and 
denied his claim for a TTR based upon convalescence for 
surgery performed on the left ankle in November 2005.  In 
September 2006, the veteran filed an NOD with regards to 
these two issues.  In November 2007, the RO issued an SOC; 
and the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in December 2007.   

In May 2007, the veteran testified during a hearing at the 
RO.  In April 2008, the veteran and his spouse testified 
during a videoconference hearing before the undersigned 
Veterans Law Judge.  Transcripts of both hearings are of 
record.

The Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 
(West 2002) to address the question of whether new and 
material evidence has been received to reopen the issue of 
secondary service connection for a left ankle disability.  
That matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
As the Board must first decide whether new and material 
evidence to reopen the claim for service connection for a 
left ankle disability has been received before it can address 
the matter on the merits-and in light of the Board's 
favorable action on the petition to reopen-the Board has 
characterized the appeal as to the left ankle as encompassing 
the two issues on the title page.

In so doing, the Board has also considered the recent 
decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Boggs v. Peake,  520 
F.3d 1330 (Fed. Cir. 2008).  In that decision, the Federal 
Circuit held that a claim for one diagnosed disease or injury 
cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury.  Rather, the two claims must be 
considered independently.  See Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).  In this case, as will be discussed below, 
the veteran was previously denied service connection for a 
left ankle condition because of the veteran's failure to 
report for a scheduled VA examination, pursuant to 3.655(b), 
in connection with his claim that his left ankle condition 
was secondary to his service-connected right ankle strain.  
In August 2005, the veteran sought to reopen his claim for 
left ankle disability, again asserting a secondary 
relationship..  Both private and VA medical records show that 
the current left ankle disability is primarily the same as 
that diagnosed at the time of the previous RO denial with no 
significant changes.  As such, the Board finds that the 
veteran is seeking service connection for the same disability 
as that for which service connection was denied in October 
2002.  

The Board's decision granting the petition to reopen the 
claim for secondary service connection for a left ankle 
disability is set forth below.  The claim for service 
connection for a left ankle disability, to include on a 
secondary basis, on the merits, as well as the veteran's 
claims for a higher rating for residuals of a right ankle 
sprain and for a TTR, are addressed in the remand following 
the order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.

As a final preliminary matter, the Board notes that, in 
January 2008, the veteran filed a claim for a rating in 
excess of 30 percent for major depressive disorder.  As this 
matter has not been adjudicated by the RO, it is not properly 
before the Board; hence, it is referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  All notification and assistance action needed to fairly 
adjudicate the claim herein decided as been accomplished.

2.  In an October 2002 rating decision, the RO, inter alia, 
denied the veteran's claim for secondary service connection 
for a left ankle disability; although notified of the denial 
in a letter dated later the same month, the veteran did not 
initiate an appeal.

3.  Evidence associated with the claims file since the 
October 2002 denial of the claim for secondary service 
connection for a left ankle disability, that is not 
cumulative and redundant of evidence of record at the time of 
the prior denial, relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision, denying secondary 
service connection for a left ankle disability, is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007).

2.  As evidence received since the RO's October 2002 denial 
is new and material, the criteria for reopening the claim for 
secondary service connection for a left ankle disability are 
met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.  

II.  Petition to Reopen

Under 38 C.F.R. § 3.310, service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The veteran's claim for secondary service connection was 
previously considered and denied in an October 2002 rating 
decision.  That decision was based on the veteran's service 
treatment records, private medical records, a December 2001 
VA examination report, and a January 2001 statement.  None of 
these included evidence or opinion of a nexus between the 
veteran's left ankle disability and his right ankle 
disability.  In that decision, the RO noted that, in order to 
grant service connection for a left ankle condition as 
secondary to his right ankle disability, a VA examination was 
needed; however, the veteran failed to report for a VA 
examination scheduled in May 2002 and evidence expected from 
this examination which might have been material to the 
outcome of his claim could not be considered.  Therefore, his 
claim was denied.  See 38 C.F.R. § 3.655(b).

The veteran was informed of the October 2002 decision later 
the same month and did not initiate an appeal within one year 
of notification.  Therefore, the October 2002 rating decision 
is final as to the evidence then of record, and is not 
subject to revision on the same factual basis. See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

Here, the veteran's petition to reopen the previously denied 
claim for secondary service connection for a left ankle 
disability was received in August 2005.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the July 1993 RO 
decision that denied the claim for service connection.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the record since the RO's prior denial 
consists of additional VA medical records and examination 
reports, private medical records, statements from private 
physicians, the transcript of the veteran's hearing, and 
various written statements provided by him and by his 
representative, on his behalf. 

In January 2006 and May 2007 statements, E. O., M.D., a 
private physician, indicated that the veteran was under his 
care for treatment of a left talus osteochondral lesion and 
left sinus tarsi syndrome secondary to an injury he sustained 
in 1979 while in the military and that he underwent a left 
ankle arthroplasty on November 10, 2005.  

Also of record are written statements, as well as the 
transcript of a May 2007 hearing, during which the veteran 
reiterated that he injured his right ankle playing football 
in service and that, because of the instability of his right 
ankle, he shifted everything to his left side, so that he 
basically relied on his left ankle to compensate for years 
for his right ankle.  He also indicated that physicians have 
told him that there is a relationship between his left ankle 
disability and his right ankle disability. 

The above-described evidence-in particular, the private 
medical statements including comment as to etiology of 
current left ankle problems-provides a basis for reopening 
the claim.  As this evidence was not previously considered by 
agency adjudicators, and is not cumulative or duplicative of 
evidence previously of record, it is "new".  As noted 
above, at the time of prior denial, there was no evidence of 
a nexus between his left and right ankle disabilities, and 
the record now includes a medical state that appears to 
relate the ankle disabilities and the 1979 in-service injury 
to his right ankle; thus, the evidence relates to an 
unestablished fact that is necessary to substantiate the 
claim.  Moreover, when such opinion evidence is considered in 
light of the additional information the veteran has provided 
regarding his post-service experience of relying on his left 
ankle to compensate for his right ankle disability, the Board 
also finds this evidence provides a reasonable possibility of 
substantiating the claim.  The Board reiterates that, for 
purposes of reopening, the credibility of the evidence is 
presumed.  Justus, 3 Vet. App. at 512-513.  

Accordingly, the Board concludes that the criteria for 
reopening the claim for secondary service connection for a 
left ankle disability are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for a left ankle disability, as secondary to the 
veteran's service-connected residuals of a right ankle 
sprain, has been received, to this limited extent, the appeal 
is granted.


REMAND

In view of the Board's decision to reopen the claim for 
secondary service, the RO should consider the claim (expanded 
to include direct service connection) on the merits, in the 
first instance, to avoid any prejudice to the veteran.  The 
Board also finds that further development of this claim, as 
well as the claim for increase for the service-connected 
right ankle disability, is warranted.

With regard to the service connection claim, the Board notes 
that, in a March 2006 VA examination report and a February 
2007 addendum, a VA examiner opined that, without any 
documented history of recurrent sprains of his left ankle and 
without any documented history of any left ankle injury 
during military service, the veteran's right ankle disability 
has absolutely nothing to do with the veteran's current left 
ankle disability.  

However, it does not appear that the March 2006 examiner 
reviewed any of the private medical records in the claims 
file as he has opined that there was no evidence of recurrent 
sprains of the left ankle as a result of buckling of the 
right ankle.  Here, post-service private medical records 
dated prior to November 13, 2001 reveal a history of 
treatment for left ankle pain and swelling.  During 1991, the 
veteran was treated for what he described as residuals of 
"pulled out" left ankle injury on May 15, 1991.  In 
providing his opinion, the VA examiner also indicated that he 
had reviewed the veteran's VA treatment records and that 
there was no evidence confirming that the veteran had sought 
treatment for any injury to his left ankle at the 
Philadelphia VAMC.  However, VA orthopedic treatment records 
reflect several assessments of right ankle injury, left ankle 
related pain/strain.  In light of these facts, and the 
private physicians' statements that appear to link the 
veteran's left ankle disability to in-service injury or to 
his service-connected right ankle disability, the Board finds 
that the VA examiner's opinion is inadequate and another 
opinion is needed.  

Similarly, with regard to his increased rating claim, the 
Board notes that, during the hearing, the veteran also 
testified that his right ankle had worsened.  To ensure that 
the record accurately reflects the current severity of this 
disability, the Board finds that a more contemporaneous 
examination-with clear findings responsive to the applicable 
rating criteria-is needed to properly evaluate the service-
connected right ankle.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  During the videoconference hearing, the veteran 
indicated his willingness to report to a VA examination, if 
needed, but asked that such an examination be performed by an 
orthopedist, not a general practitioner.  His representative 
specifically requested that any examination not be performed 
by the VA physician, who had performed the March 2006 
examination.

Accordingly, to obtain the medical information needed to 
resolve these claims, the RO should arrange for the veteran 
to undergo a VA orthopedic examination, by a physician other 
than the March 2006 VA examiner (if possible), at a VA 
medical facility.  The veteran is hereby advised that failure 
to report to any scheduled examination, without good cause, 
may result in the denial of his service connection claim and 
shall result in denial of his increased rating claim.  See 38 
C.F.R. § 3.655(b) (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to any scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA medical records.  In various 
written statements and during his hearing, the veteran 
reported that he is seen at the VA Medical Center (VAMC) in 
Philadelphia, Pennsylvania, generally every couple of months.  
Only VA treatment records dated from September 11, 2003 to 
May 24, 2005 and from August 1, 2005 to September 11, 2007 
have been associated with the claims file.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Philadelphia VAMC, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007) as regards requesting records from Federal facilities.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The  RO should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (b)(1)(West 
2002); but see also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 
2007) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  

In its letter, the RO should  ensure that the veteran is 
properly notified of what evidence is needed to support his 
claims, to include notice of what is needed to establish 
service connection on a secondary basis under 38 C.F.R. § 
3.310 (revised effective in October 2006).  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006).  The RO should also ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) (as regards the five elements of a claim for 
service connection-particularly, disability ratings and 
effective dates)-as well as the recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008)..  

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

The Board also notes that it appears that some private 
treatment records may be missing.  During the veteran's 
initial VA primary care visit, he reported that Dr. M. A. T. 
was his primary care physician and that he had been seeing W. 
C., M.D., since February 2002 for orthopedic symptoms.  
Except for radiological reports and statements from Drs. W. 
C., A. J. C., Jr., and E. O., the only private treatment 
records in the claims file are from Dr. M. A. T. dated from 
March 2, 1991 to November 13, 2001.  Thus, it appears that 
there are pertinent private medical records which may not 
have been obtained and/or reviewed.  Hence, the RO should 
specifically request that the veteran provide authorization 
to enable it to obtain medical records from any private 
healthcare provider identified by the veteran, which are not 
already in the record.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims remaining on appeal.  

As a final point, the Board notes that, because a grant of 
service connection for a left ankle disability could 
establish eligibility for a TTR, the Board finds that the 
service connection claim is inextricably intertwined with the 
claim for a TTR.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (issues are "inextricably intertwined" when a 
decision on one issue would have a "significant impact" on a 
veteran's claim for the second issue).  As both claims should 
be considered together, it follows that, any Board action on 
the TTR claim, at this juncture, would be premature.  Hence, 
a remand of this matter is warranted, as well.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Philadelphia VAMC all outstanding 
pertinent records of evaluation and/or 
treatment of  the veteran from May 24, 
2005 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.  The RO should 
specifically request that the veteran 
provide authorization to enable VA to 
obtain any outstanding records from Dr. 
M. A. Testa since November 13, 2001, from 
Dr. W. Chao of the Pennsylvania 
Orthopaedic Foot and Ankle Surgeons since 
February 11, 2002, from Dr. E.O and the 
University of Pennsylvania Health System, 
and from Dr. A. J. C., Jr. who initially 
treated the veteran at Industricare. The 
RO should explain the type of evidence 
that is his ultimate responsibility to 
submit.  

The RO should provide notice as to the 
evidence needed to support service 
connection for a left ankle disability as 
secondary to service-connected residuals 
of a right ankle disability, under the 
provisions of 38 C.F.R. § 3.310 (revised 
effective in October 2006).  The RO 
should also ensure that its letter meets 
the requirements of Dingess/Hartman, as 
regards disability ratings and effective 
dates, and Vazquez-Flores (both cited to 
above), as  appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA orthopedic 
examination of his ankles, by an 
appropriate physician (other than the one 
who examined him in March 2006 if 
possible), at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail  The physician should specifically 
identify all disability/ies affecting the 
veteran's right and left ankles.  

With respect to each diagnosed disability 
of the left ankle, the physician should 
provide an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability) that 
such disability (1) is the result of 
disease or injury incurred in or 
aggravated by the veteran's military 
service (to particularly include the 1979 
right knee injury noted in his service 
treatment records); or (2) was caused, or 
is aggravated by the veteran's service-
connected residuals of a right ankle 
sprain).  If aggravation is found, the 
physician should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.

As regards the right ankle, the physician 
perform range of motion testing of each 
ankle (expressed in degrees) and indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the examiner should indicate 
the degree at which pain begins.  In 
addition, after considering the veteran's 
documented medical history and 
assertions, the examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  

The examiner should also provide an 
assessment as to whether the veteran's 
overall range of right ankle motion is 
best characterized as moderately or 
markedly limited, as well as comment as 
to whether there is any ankylosis, 
malunion of the os calcis or astagalus, 
or astragalectomy.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
higher rating for right ankle disability, 
the claim for service connection for left 
ankle disability (to include on a 
secondary basis), and the claim for a TTR 
for left ankle disability.  If the 
veteran fails, without good cause, to 
report to the scheduled examination, in 
adjudicating the claim for increase, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate each 
claim on appeal in light of all pertinent 
evidence and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


